Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 1 of 37




                  29 U.S.C. §2601, et seq.
JS 44 Reverse (Rev 10/20)    Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 2 of 37
                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)   Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
        only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then
        the official, giving both name and title.
  (b)   County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
        time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
        condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)   Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
        in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service.

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 3 of 37
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 4 of 37




 12300 Liberty Boulevard Englewood, Colorado 80112
            Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 5 of 37




                    IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF PENNSYLVANIA


RACHELLE DRISCOLL,
Wilmington, North Carolina 28412                CIVIL ACTION NO.

                      Plaintiff,
       v.

QURATE RETAIL, INC.,
12300 Liberty Boulevard                         JURY TRIAL DEMANDED
Englewood, Colorado 80112

and

QVC, INC.,
1200 Wilson Drive
West Chester, Pennsylvania 19380


                      Defendants.



                                         COMPLAINT
  I.   INTRODUCTION
       Plaintiff, Rachelle Driscoll (“Plaintiff”), an experienced television professional who

suffers from the inflammatory disease and disability of Endometriosis, was terminated by

Defendants, Qurate Retail, Inc. and QVC, Inc. (collectively “Defendants”), because of her

Endometriosis and shortly after she sought medical treatment and required medical leave. Prior

to notifying Defendants that she required medical leave and treatment for her disability, Plaintiff

had never been told that her position as an on-air, Program Host was in jeopardy. In fact,

Plaintiff had been selected to serve as a Program Host by Defendants after a highly competitive

selection process and successful completion of a training, or “probationary,” period. Yet, when

Plaintiff disclosed her need for treatment, Defendants took steps to minimize her visibility by


                                                1
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 6 of 37




assigning her less on-air time or by assigning her to on-air hours with minimal viewers,

subjecting her to unwarranted criticism, and ultimately terminating her employment. Defendants

retained Program Hosts who performed in a lesser or similar manner than Plaintiff but who had

not disclosed disabilities or required medical leave. Plaintiff now brings claims pursuant to the

Americans with Disabilities Act, as amended, 42 U.S.C. §12101, et seq. (“ADA”), the Family

Medical Leave Act, 29 U.S.C. §2601, et seq. (“FMLA”), the Pennsylvania Human Relations Act,

as amended, 43 P.S. § 951, et seq. (“PHRA”), and the Philadelphia Fair Practices Ordinance,

Phila. Code § 9-1101, et seq. (“PFPO”).

  II.   PARTIES

         1.       Plaintiff is an individual and citizen of North Carolina. She resides in

Wilmington, North Carolina.

         2.       Defendant Qurate Retail, Inc. is a Delaware corporation with a principal place of

business located at 12300 Liberty Boulevard, Englewood, Colorado 80112.

         3.       Defendant QVC, Inc. is a wholly owned, consolidated subsidiary of Defendant

Qurate Retail, Inc.

         4.       Defendant QVC, Inc. is a Delaware corporation with a principal place of business

located at 1200 Wilson Drive, West Chester, PA 19380.

         5.       Defendants are engaged in an industry affecting interstate commerce and

regularly do business in the Commonwealth of Pennsylvania, including without limitation, within

and throughout the City of Philadelphia.

         6.       At all times material hereto, Plaintiff worked for Defendants out of the West

Chester office.




                                                  2
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 7 of 37




         7.     At all times material hereto, Defendants employed more than fifty (50) employees

within a seventy-five (75) mile radius of Plaintiff’s work location.

         8.     At all times material hereto, Defendants acted by and through their authorized

agents, servants, workmen, and/or employees acting within the course and scope of their

employment with Defendants and in furtherance of Defendants’ business.

         9.     At all times material hereto, Defendants were employers within the meaning of

the statutes which form the basis of this matter.

         10.    At all times material hereto, Plaintiff was an employee of Defendants within the

meaning of the statutes that form the basis of this matter.

 III.   JURISDICTION AND VENUE

         11.    The causes of action which form the basis of this matter arise under the ADA, the

FMLA, the PHRA, and the PFPO.

         12.    The District Court has jurisdiction over Count I (ADA) and Count II (FMLA)

pursuant to 42 U.S.C. §12117(a) and 28 U.S.C. §1331.

         13.    The District Court has jurisdiction over all Counts pursuant to 28 U.S.C. §1332

since the amount in controversy exceeds the sum or value of seventy-five thousand dollars

($75,000), exclusive of interests and costs, and as there is complete diversity of citizenship as

Plaintiff is a citizen of North Carolina and Defendants are citizens of Colorado and Pennsylvania,

respectively.

         14.    Venue is proper in this District Court under 28 U.S.C. §1391(b) because a

substantial part of the events giving rise to these claims occurred within this District.

         15.    On or about April 7, 2020, Plaintiff filed a Complaint with the Pennsylvania

Human Relations Commission (“PHRC”) complaining of the acts of discrimination and



                                                    3
             Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 8 of 37




retaliation alleged herein. The Complaint was cross-filed with the Equal Employment

Opportunity Commission (“EEOC”). Attached hereto, incorporated herein, and marked as Exhibit

“1” is a true and correct copy of the PHRC Complaint (with personal identifying information

redacted).

         16.    On or about June 9, 2021, the EEOC issued the Plaintiff a Notice of Right to Sue

for her Complaint. Attached hereto and marked as Exhibit “2” is a true and correct copy of the

Notice (with personal identifying information redacted).

         17.    Plaintiff has fully complied with all administrative prerequisites for the

commencement of this action.

 IV.    FACTUAL ALLEGATIONS

         18.    Plaintiff was hired by Defendants on or about September 4, 2018, as a Trainee

Program Host for Defendants’ QVC home shopping network and across QVC’s other platforms.

         19.    Plaintiff’s hire followed a highly competitive application, audition, and interview

process. Plaintiff was one of six (6) hosts selected to become Trainees out of approximately

seventeen thousand (17,000) candidates.

         20.    At all times material hereto, Plaintiff suffered from Endometriosis a chronic,

inflammatory disease and disability.

         21.     Endometriosis is a chronic medical condition in which tissue similar to that found

in the lining of the uterus grows outside of the uterus. Endometriosis can result in a myriad of

symptoms including without limitation, debilitating abdominal and leg pain, infertility, extreme

fatigue, bowel and urinary disorders, and nausea and vomiting.

         22.    To the best of her knowledge, Plaintiff was the only disabled Trainee Program

Host out of the six (6) hired in Plaintiff’s “class” of Trainee Program Hosts.



                                                  4
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 9 of 37




         23.    Trainee and non-Trainee Program Hosts appear on camera during live

programming and are responsible for informing the audience about the attributes and benefits of

each product featured such that viewers are inspired to make purchases, and therefore generate

revenue for Defendants.

         24.    At all times material hereto, Plaintiff performed her job in an exemplary manner,

consistently taking on job duties that were not required of her in order to ensure Defendants’

success. By way of example, and without limitation, this included extensive work with

Defendants’ digital department(s) to coordinate a social media and digital strategy for the

promotion of Defendants’ products.

         25.    As a Trainee Program Host, Plaintiff was given approximately six (6) months to

perform as a Program Host to Defendants’ satisfaction. Successful Trainees would be invited to

remain as Program Hosts, without Trainee designation, for Defendants.

         26.    Defendants tasked Mary Beth Roe (“Roe”), a senior QVC Program Host, with

conducting part of Plaintiff’s training.

         27.    During Plaintiff’s training, Plaintiff told Roe that she suffered from a medical

condition/disability. Roe told Plaintiff that she should inform “management” of Defendants.

         28.    Fearing that disclosing her disability would prevent Defendants from retaining

her, Plaintiff did not disclose her medical condition at that time.

         29.    Between September 2018 and February 2019, Plaintiff performed all aspects of

the training program.

         30.    On or about March 4, 2019, Plaintiff successfully completed her probationary

period and became a Program Host without Trainee designation.




                                                   5
              Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 10 of 37




             31.     At least one (1) of the six (6) Trainee Program Hosts hired at the same time as

Plaintiff was not selected to remain as a Program Host.

             32.     Plaintiff initially reported to Caroline Stueck (“Stueck”), non-disabled 1, Director

of Talent.

             33.     Approximately one month after becoming a non-Trainee Program Host, Plaintiff’s

supervisor changed to Beverly Brettmann (“Brettmann”), non-disabled, Director of Talent.

             34.     Brettmann reported to Susan Schick (“Schick”), non-disabled, then Vice President

of Talent.

             35.     On or about April 2, 2019, Plaintiff told Shannon Mallon, (“Mallon”), Head of

Programming, that she needed surgery for Endometriosis.

             36.     Mallon reported to Mary Campbell (“Campbell”), then Chief Merchandising

Officer and presently Chief Content, Digital and Platforms Officer for Defendant Qurate Retail,

Inc.

             37.     Brettmann also learned of Plaintiff’s disability and need for surgery.

             38.     After learning of her disability, Brettmann, for the first time, told Plaintiff “They”

don’t “get you.” Plaintiff understood “They” to refer to upper management and those within

Defendants’ programming division.

             39.     Plaintiff understood the statement to be negative as other hosts had been

terminated or given poor on-air time slots when “They” “didn’t get” them.

             40.     Plaintiff had never been told that management “didn’t get [her]” before she told

Brettmann and Mallon that she needed surgery for her disability.




1
    All allegations as to disability status, except for Plaintiff’s own, are made to the best of Plaintiff’s knowledge.

                                                              6
          Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 11 of 37




         41.    On or about April 29, 2019, Plaintiff telephoned Team Member Services to get

information about medical leave for surgery. Team Member Services opened a “case” on

Plaintiff’s behalf and provided her with information about medical leave.

         42.    Initially, upon becoming non-Trainee Program Hosts, Plaintiff’s class was given

comparable time slots for programming, yet, after she notified her supervisors of her need for

surgery and details of her disability, Defendants scheduled Plaintiff in a disparate manner when

compared to her peers.

         43.    For example, Plaintiff was given more 4 am-7 am shifts than her peers (the least

watched hours of the day) and less total airtime than her non-disabled peers.

         44.    On or about May 10, 2019, Plaintiff had the highest performing show of the year

(in the overnight hours) for the Mally brand, reaching a 90% achievement of her target at the 4 am

hour, the least watched hour of the day.

         45.    On or about May 19, 2019, again in the overnight hours, Plaintiff hosted an hour

of Apple products. Plaintiff was told by the vendor guest that “the team doesn’t expect us to make

any money. We are only doing this so we have something online.” Nonetheless, the hour achieved

80% of the targeted goal, much to the surprise of the producers and the vendor/planning/buying

teams.

         46.    On or about May 21, 2019, Plaintiff met with Brettmann.

         47.    During the meeting, Plaintiff complained to Brettmann that she was not being

treated in the same manner as her peers and that she was not being given the same schedule or

show opportunities as other new QVC Program Hosts. Plaintiff reminded Brettman of her skills

and qualifications in multiple areas, including without limitation, in the beauty area as an




                                                 7
              Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 12 of 37




experienced beauty and lifestyle expert, television host, former Miss Arizona, and professional

makeup artist.

          48.     During the same meeting, Plaintiff discussed her upcoming surgery for

Endometriosis and information related to same that she had been given by Team Member

Services. Plaintiff further told Brettman that she had discussed her surgery with the Programming

Department within Defendants’ organization.

          49.     In response, Brettmann told Plaintiff to schedule a meeting with Mallon in

Programming and ask for “feedback” and “opportunities” to grow.

          50.     Plaintiff believed that she was singled out for “feedback” after she disclosed her

disability.

          51.     Despite Plaintiff’s requests to be given opportunities equal to the other new QVC

Program Hosts, Plaintiff continued to be given fewer opportunities even though she performed

well to Defendants’ objective criteria.

          52.     In or about July 2019, Plaintiff was given a partially successful performance

rating for the two prior quarters.

          53.     Plaintiff’s “partially successful” rating was unwarranted and not consistent with

her performance to objective metrics.

          54.     At the same time Plaintiff was successfully performing her hosting duties, she

worked diligently with Defendants’ digital area and other departments, including in connection

with leveraging her own social media following. For example, and without limitation, Plaintiff

created a “getaway guide” series in relationship to upcoming travel to Europe and other trips,

integrating and promoting approximately twelve (12) QVC products to Defendants’ benefit.




                                                  8
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 13 of 37




          55.    On or about August 9, 2019, Plaintiff contacted Team Member services to receive

additional details about leave related to her surgery.

          56.    On or about August 20, 2019, Plaintiff was given a December 30, 2019, surgery

date with post-operative appointments slated for January 2020.

          57.    Plaintiff informed Brettmann of the date for her surgery.

          58.    Brettmann encouraged Plaintiff to move the date of her surgery.

          59.    Plaintiff shifted her surgery to December 3, 2019, and told Respondents that her

last day of work before medical leave would be November 26, 2019, to allow for pre-operative

appointments.

          60.    Brettmann told Plaintiff that she should not tell Schick about her surgery and that

Brettmann would “handle” it.

          61.    On or about September 9, 2019, Plaintiff sent an email to Brettman reminding her

of her surgery and related medical leave schedule.

          62.    Brettmann confirmed to Plaintiff that she told Schick about Plaintiff’s medical

condition and need for surgery.

          63.    Plaintiff asked Brettmann how Schick had responded and Brettmann responded,

in part, that Schick was “all about the business.”

          64.    In or about October 2019, Brettmann told Plaintiff that she needed to “work

harder than everybody else.” Brettmann also told Plaintiff, “I don’t know why that is” . . . but,

“that’s the way it is.”

          65.    Plaintiff understood Brettmann to be relaying information she had received from

people above her within the organization, including Schick.




                                                     9
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 14 of 37




           66.   At or around the same time, during a conversation with Roe, Plaintiff expressed

her concern that her disability and need for medical leave would result in her termination before

her surgery and that she would lose the medical insurance she was relying upon to pay for her

surgery.

           67.   Roe responded, in sum, that in her opinion Defendants would not terminate

Plaintiff before her surgery but would be more likely to terminate her after her return and because

of her disability.

           68.   Plaintiff reported her conversation with Roe to Brettmann and complained that

she was afraid that Defendants would hold her need for surgery and medical leave against her.

           69.   Brettmann denied that Defendants would do so.

           70.   Plaintiff continued to meet or exceed Defendants’ objective performance criteria.

           71.   For the month of October, as Defendants’ programming entered the busiest time

of the year, Plaintiff was assigned the lowest amount of on-air or live shows of any of the

approximately thirty-three (33) Program Hosts.

           72.   On or about October 24, 2019, Plaintiff was removed entirely from live shows.

           73.   Newer, non-disabled QVC hosts were given opportunities to appear on air that

Plaintiff was not given.

           74.   With the support of others, including without limitation, line producers, Plaintiff

continued to try to become involved in holiday related programming.

           75.   Respondents blocked Plaintiff’s efforts to appear on air.

           76.   At the same time, Plaintiff embraced a lesser role with Defendants’ digital

strategy, working diligently to continue to promote the QVC brand and its products.




                                                  10
          Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 15 of 37




         77.    On or about November 26, 2019, Plaintiff took medical leave for her surgery for

Endometriosis and related recovery and follow-up care.

         78.    Plaintiff’s medical leave was leave covered by the FMLA.

         79.    Plaintiff returned from medical leave on or about January 12, 2020.

         80.    Prior to her return, Plaintiff advised Defendants that she may require reasonable

accommodation(s) for her disability upon her return.

         81.    During a January 2020 performance review, Plaintiff was provided with

inaccurate information about how she had performed to her targets. Plaintiff asked Defendants to

provide her with the numbers/data that they were relying upon in her review, and they said they

would follow up.

         82.    In the same meeting, Brettmann asked Plaintiff how she was feeling and told her

“I won’t tell anyone out there, you can tell me, just between you and I [sic].”

         83.    In or about February 2020, a long-time vendor of QVC asked Plaintiff how she

was being treated after her surgery and related disability. The vendor went on to state that she had

heard “horror stories” of how Defendants treat employees with medical conditions.

         84.    On or about February 26, 2020, Plaintiff was notified of her termination.

         85.    Plaintiff was blind-sided. Prior to disclosing details of her disability and her need

for surgery and medical leave, Plaintiff had never been told her job was in jeopardy.

         86.    Defendants told Plaintiff the effective day of her termination was March 2, 2020.

         87.    On or about March 4, 2020, the four (4) remaining Program Hosts who started

with Plaintiff were given substantial grants of equity/options by Defendants.

         88.    Plaintiff learned that reaching a one-year anniversary as a non-trainee Program

Host was the reason for the grant of equity/options.



                                                 11
              Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 16 of 37




          89.     By timing Plaintiff’s effective date of termination to March 2, 2020, Plaintiff was

just two (2) days short of reaching the one-year anniversary as a non-trainee Program Host.

          90.     Courtney Webb, non-disabled, replaced Plaintiff on the majority of her on-air

slots.

          91.     To the best of Plaintiff’s knowledge, none of the Program Hosts hired to replace

her have disclosed a disability to Defendants.

          92.     The only reason given for Plaintiff’s termination was “performance.” When

Plaintiff asked human resources for details related to how her “performance” led to her

termination, Plaintiff was told “I don’t have any details.”

          93.     The reason given for Plaintiff’s termination was false and pre-textual.

          94.     Defendants terminated Plaintiff because of her disability and/or need for

reasonable accommodations and/or because she required medical leave for treatment of her

disability.

          95.     During her tenure with Defendants, Plaintiff learned and observed that they

treated Program Hosts with medical conditions in a poor manner, placing them in less desirable

on-air slots, minimizing their roles in the organization, isolating them within the Program Host

team, and otherwise diminishing them.

          96.     Plaintiff’s disability, including her record of disability and Defendants’ regarding

her as having a disability, was a motivating and/or determinative factor in connection with

Defendants’ discriminatory treatment of Plaintiff, including in connection with her termination,

without limitation.

          97.     At all times material hereto, Plaintiff was able to perform the essential functions

of her job with or without a reasonable accommodation.


                                                   12
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 17 of 37




          98.    Plaintiff’s requests for leave and/or for reasonable accommodations were

motivating and/or determinative factor(s) in Defendants’ discriminatory and retaliatory treatment

of Plaintiff, including in connection with her termination, without limitation.

          99.    Defendants failed to prevent or address the discriminatory and retaliatory conduct

referred to herein and further failed to take corrective and remedial measures to make the

workplace free of discriminatory and retaliatory conduct.

          100. Defendants retaliated against Plaintiff for taking FMLA leave.

          101. As a direct and proximate result of Defendants’ discriminatory and retaliatory

conduct, Plaintiff has in the past incurred, and may in the future incur, a loss of earnings and/or

earning capacity, loss of benefits, pain and suffering, embarrassment, humiliation, loss of self-

esteem, mental anguish, and loss of life’s pleasures, the full extent of which is not known at this

time.

          102. Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ discriminatory and retaliatory acts unless and until

this Court grants the relief requested herein.

          103. No previous application has been made for the relief requested herein.

                                          COUNT I – ADA

          104. Plaintiff incorporates by reference each of the preceding paragraphs as if each

were set forth herein in its entirety.

          105. By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the ADA.

          106. Said violations were done with malice and/or reckless indifference to Plaintiff’s

protected rights and warrant the imposition of punitive damages.



                                                 13
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 18 of 37




          107. As a direct and proximate result of Defendants’ violation of the ADA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

          108. Plaintiff suffered and may continue to suffer irreparable injury and monetary

damages as a result of Defendants’ discriminatory and retaliatory acts unless and until this Court

grants the relief requested herein.

                                         COUNT II – FMLA

          109. Plaintiff incorporates by reference each of the preceding paragraphs as if each

were set forth herein in its entirety.

          110. By committing the foregoing acts against Plaintiff, Defendants have violated the

FMLA.

          111. Defendants’ conduct was retaliatory.

          112. Said violations were willful, not in good faith, and Defendants did not have

reasonable grounds to believe that the foregoing acts were not in violation of the FMLA.

          113. The imposition of liquidated damages is warranted.

          114. As a direct and proximate result of Defendants’ violations of the FMLA, Plaintiff

has suffered damages and losses set forth herein and has incurred attorneys’ fees and costs.

          115. Plaintiff is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of Defendants’ violations of the FMLA unless this Court grants the

relief requested herein.

                                         COUNT III – PHRA

          116. Plaintiff incorporates by reference each of the preceding paragraphs as if each

were set forth herein in its entirety.




                                                 14
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 19 of 37




          117. By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the PHRA.

          118. Said violations were intentional and willful.

          119. As a direct and proximate result of Defendants’ violation of the PHRA, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

          120. Plaintiff suffered and may continue to suffer irreparable injury and monetary

damages as a result of Defendants’ discriminatory and retaliatory acts unless and until this Court

grants the relief requested herein.

                                         COUNT IV – PFPO

          121. Plaintiff incorporates by reference each of the preceding paragraphs as if each

were set forth herein in its entirety.

          122. By committing the foregoing acts of discrimination and retaliation against

Plaintiff, Defendants have violated the PFPO.

          123. Said violations were done with malice and/or reckless indifference to Plaintiff’s

protected rights, and were especially egregious, warranting the imposition of punitive damages.

          124. Plaintiff’s disability was a substantial, motivating, and/or determinative factor in

Defendants’ termination of her employment.

          125. As a direct and proximate result of Defendants’ violation of the PFPO, Plaintiff

has suffered the damages and losses set forth herein and has incurred attorneys’ fees and costs.

          126. Plaintiff suffered and may continue to suffer irreparable injury and monetary

damages as a result of Defendants’ discriminatory and retaliatory acts unless and until this Court

grants the relief requested herein.

                                             RELIEF

                                                 15
             Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 20 of 37




        WHEREFORE, Plaintiff seeks damages and legal and equitable relief in connection with

Defendants’ improper conduct, and specifically prays that the Court grant the following relief to

Plaintiff by:

        a.       Declaring the acts and practices complained of herein to be in violation of the

        ADA;

        b.       Declaring the acts and practices complained of herein to be in violation of the

        FMLA;

        c.       Declaring the acts and practices complained of herein to be in violation of the

        PHRA;

        d.       Declaring the acts and practices complained of herein to be in violation of the

        PFPO;

        e.       Enjoining and permanently restraining the violations alleged herein;

        f.       Entering judgment against Defendants and in favor of Plaintiff in an amount to be

        determined;

        g.       Awarding compensatory damages to make Plaintiff whole for all lost earnings,

        earning capacity, and benefits, which Plaintiff has suffered as a result of Defendants’

        improper conduct;

        h.       Awarding compensatory damages to Plaintiff for past pain and suffering,

        emotional upset, mental anguish, humiliation, and loss of life’s pleasures, which Plaintiff

        has suffered as a result of Defendants’ improper conduct;

        i.       Awarding liquidated damages to Plaintiff;

        j.       Awarding punitive damages to Plaintiff;




                                                 16
           Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 21 of 37




      k.       Awarding Plaintiff other such damages as are appropriate under the ADA, the

      FMLA, the PHRA, the PFPO

      l.       Awarding Plaintiff the costs of suit, expert fees and other disbursements, and

      reasonable attorneys’ fees; and

      m.       Granting such other and further relief as this Court may deem just, proper, or

      equitable including other equitable and injunctive relief providing restitution for past

      violations and preventing future violations.




                                           CONSOLE MATTIACI LAW LLC

Dated: September 3, 2021                    By:      /s/ Katherine C. Oeltjen_________
                                                     Katherine C. Oeltjen, Esquire (318037)
                                                     Stephen G. Console, Esquire (36656)
                                                     1525 Locust Street, 9th Floor
                                                     Philadelphia, PA 19102
                                                     (215) 545-7676
                                                     (215) 565-2852 (fax)
                                                     Attorneys for Plaintiff




                                              17
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 22 of 37




                 Exhibit “1”
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 23 of 37
         Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 24 of 37




           A. I specifically allege:

           [1]         I was hired by Respondents on or about September 4, 2018 as a Program

Host (Trainee) for Respondents’ QVC home shopping network and across QVC’s other platforms,

including without limitation, digital.

           [2]         Program Hosts appear on camera, during live programming and are

responsible for informing the audience about the attributes and benefits of each product featured

such that viewers are inspired to make purchases, and therefore generate revenue for Respondents.

           [3]         At all times material hereto, I performed my job in an exemplary manner,

consistently taking on job duties that were not required of me in order to ensure Respondents’

success. By way of example, and without limitation, this included extensive work with

Respondents’ digital department(s) to coordinate social media and digital strategy with the

promotion of Respondents’ products.

           [4]         I was initially hired for a six-month probationary period after successfully

competing in a national host search with more than seventeen thousand (17,000) applicants.

           [5]         During the early weeks and months of my employment, I participated in

intensive training program and mentoring with senior QVC host Mary Beth Roe (“Roe).

           [6]         My goal during the six-month probationary period was to ensure that I

became a long-term QVC program host. Respondents made it very clear to the six individuals

offered probationary employment that being asked to remain after the six months was not

guaranteed.

           [7]         During my training, I told Roe that I suffered from an autoimmune disease.

Roe told me that I should inform “management” of Respondents.
            Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 25 of 37




             [8]      Fearing that my disclosure of a disability would prevent Respondents from

retaining me, I did not disclose my autoimmune disease. I did not require any accommodations as

a result of my autoimmune disease at that time and was able to perform the essential functions of

my job.

             [9]      Between September, 2018 and in or about January, 2019, I participated in

training and development with my peers. In or about January, 2019 I began to work on air with a

co-Program Host, per Respondents’ standard practices.

             [10]     On or about February, 24, 2019, I informed Zahra Farrokh, Programming,

that I would be flying home to Arizona for a surgical appointment and shared my belief that I

would I would possibly need to have surgery at a later date for a medical condition.

             [11]     I have Endometriosis. Endometriosis is a chronic medical condition in

which tissue similar to that found in the lining of the uterus grows outside of the uterus and

typically within the abdominal cavity. Endometriosis can result in a myriad of symptoms including

without limitation, extreme pain and other symptoms that substantially impact day to day living.

             [12]     On or about March 4, 2019 I was offered a three-year contract with

Respondents amid my exemplary performance, becoming a Program Host (i.e. no Trainee status)

along with others in my probationary class.

             [13]     To the best of my information and belief, I was the only disabled Program

Host in my probationary class and thus the only disabled Program Host offered a non-probationary

position.

             [14]     Upon becoming a Program Host, I reported to Caroline Stueck (“Stueck”),

Director of Talent.

             [15]     To the best of my knowledge, Stueck is non-disabled.
         Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 26 of 37




           [16]        Approximately one month later, my supervisor changed to Beverly

Brettmann (“Brettman”), Director of Talent.

           [17]        To the best of my knowledge, Brettman is non-disabled.

           [18]        On or about April 2nd, I told Shannon Mallon, (“Mallon”) Head Of

Programming, that I needed surgery for Endometriosis.

           [19]        Shortly thereafter, Brettman, Director of Talent, told me “they” don’t “get

you.” I understood “they” to refer to upper management and those within Respondent’s

programming division. I understood the statement to be negative as other hosts had been

terminated or given poor on-air time slots when “they” “didn’t get” them.

           [20]        I had never been told that management “didn’t get me” before I confirmed

that I needed surgery for my disability.

           [21]        On or about April 29, 2019, I telephoned Team Member Services to get

information about medical leave for surgery. Team Member Services opened a “case” on my

behalf and provided me with information about medical leave.

           [22]        Initially, upon becoming non-Trainee Program Hosts, my class was given

comparable time slots for programming, yet, after I notified Respondents of my need for surgery

and the nature of my disability, Respondents scheduled me in a disparate manner when compared

to my peers. I was given more 4-7 am shifts than my peers (the least watched hours of the day)

and less total airtime than my non-disabled peers.

           [23]        On or about May 10, 2019, I had the highest performing show of the year

(in the overnight hours) for the Mally brand, reaching a 90% achievement of my target at the 4 am

hour, the least watched hour of the day.
          Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 27 of 37




              [24]     On or about May 19, 2019, again in the overnight hours, I hosted an hour

of Apple products. I was told by the vendor guest that “the team doesn’t expect us to make any

money. We are only doing this so we have something online.” Nonetheless, the hour achieved

80% of the targeted goal much to the surprise of the producers and the vendor/planning/buying

teams.

              [25]     On or about May 21, 2019 I met with Brettmann as part of our regular

monthly routine. During the meeting I complained to Brettmann that I was not being treated in

the same manner as my peers and that I was not being given the same schedule or show

opportunities as other new QVC Program Hosts. I reminded Brettman of my skills and

qualifications in multiple areas, including without limitation, in the beauty area as a professional

make up artist.

              [26]     During the same meeting, I discussed my upcoming surgery for

Endometriosis and information related to same that I had been given by Team Member Services.

I further told Brettman that I had discussed my surgery with programming within Respondents’

organization.

              [27]     In response, Brettmann told me to schedule a meeting with Mallon in

Programming and ask for “feedback” and “opportunities” to grow.

              [28]     I believe that I was singled out for “feedback” after I disclosed my

disability.

              [29]     Despite my requests to be given opportunities equal to the other new QVC

Program Hosts, I continued to be given fewer opportunities despite the fact that I performed well

to Respondents’ objective criteria.
         Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 28 of 37




           [30]        Nonetheless, in or about July, 2019, I was given a partially successful

performance rating for the two prior quarters.

           [31]        At the same time as I was successfully performing my hosting duties, I

worked diligently with Respondents’ digital area and other departments, seeking to integrate my

social media presence and the thousands of followers that I had before I joined Respondents, with

Respondent’s products and promotions. For example, and without limitation, I created a “getaway

guide” series in relationship to upcoming travel to Europe and other trips, integrating and

promoting approximately twelve (12) QVC products.

           [32]        On or about August 9, 2019, I contacted Team Member services to receive

additional details about leave related to my surgery.

           [33]        On or about August 20, 2019, I was given a December 30, 2019 surgery

date with post-operative appointments slated for January, 2020.

           [34]        At or around this time, I informed Brettman of the date for my surgery.

           [35]        At Brettman’s urging, I shifted my surgery to December 3, 2019 and told

Respondents that my last day worked before medical leave would be November 26, 2019 to allow

for pre-operative appointments.

           [36]        On or about September 9, 2019, I sent an email to Brettman reminding her

of my surgery and related medical leave schedule. She responded by telling me she had informed

her supervisor, Sue Schick (“Schick”), Vice President of Talent, of my surgery and leave.

Brettman had earlier told me that I should not tell Schick of my disability and need for surgery and

that she would handle it. When I asked Brettman how Schick responded, Brettman commented in

part, that Schick was “all about the business.”
         Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 29 of 37




           [37]         In or about October, 2019, I was told that I needed to “work harder than

everybody else” by Brettman. She further stated, “I don’t know why that is”…..but, “that’s the

way it is.” I understood Brettman to be relaying information she had received from people above

her within the organization, including Schick.

           [38]         Also in or about October, 2019, during a conversation with Roe I expressed

my concern that my disability and need for medical leave would result in my termination before

my surgery and that I would lose the medical insurance I was relying upon to pay for my surgery.

           [39]         I continued to meet or exceed Respondents’ objective performance criteria.

           [40]         For the month of October, as Respondents programming entered the busiest

time of the year, I was assigned the lowest amount of on-air or live shows of any of the

approximately thirty-three (33) Program Hosts (including long-standing veterans and hosts who

joined the organization at the same time that I did).

           [41]         On or about October 24, 2019, I was removed entirely from live shows.

           [42]         Newer, non-disabled QVC hosts were given opportunities to appear on air

that I was not given.

           [43]         With the support of others, including without limitation, line producers, I

continued to try to become involved in holiday related programming.

           [44]         Respondents blocked my efforts to appear on air.

           [45]         At the same time, I embraced a lesser role with Respondents digital

strategy, working diligently to continue to promote the QVC brand and its products.

           [46]         On or about November 26, 2019, I took medical leave for my surgery for

Endometriosis and related recovery and follow-up care.

           [47]         I returned from medical leave on or about January 12, 2020.
         Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 30 of 37




           [48]        Prior to my return, I advised Respondents that I might have required a

reasonable accommodation upon my return.

           [49]        During a January, 2020 performance review I was provided with inaccurate

information about how I performed to my targets. I asked Respondents to provide me with the

numbers/data that they were relying upon in my review and they said they would follow up. In the

same meeting, Brettman asked me how I was feeling and told me “I won’t tell anyone out there,

you can tell me, just between you and I [sic].”

           [50]        In or about February, 2020, a long-time vendor of QVC asked me how I

was being treated after my surgery and related disability. The vendor went on to state that she had

heard “horror stories” of how Respondents treat employees with medical conditions.

           [51]        On or about February 26, 2020, I was notified of my termination. I was

blind-sided. Prior to disclosing my disability and need for surgery, there was no indication that my

job was in jeopardy.

           [52]        Courtney Webb, non-disabled, replaced me on the majority of my on-air

slots. In addition, to the best of my knowledge, Respondents hired three new female Program Hosts

to begin work in April, 2020.

           [53]        To the best of my knowledge none of the Program Hosts hired to replace

me have disclosed a disability to Respondents.

           [54]        The only reason given for my termination was “performance.” When I

asked human resources for details related to how my “performance” lead to my termination, I was

told “I don’t have any details.”

           [55]        The reason given for my termination was false and pre-textual.
          Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 31 of 37




              [56]        Respondents terminated me because of my disability and/or need for

reasonable accommodations and/or because I required medical leave for treatment of my

disability.

              [57]        During my tenure with Respondents, I learned and observed that they

treated Program Hosts with disabilities in a poor manner, placing them in less desirable on-air

slots, minimizing their role in the building, isolating them within the Program Host team and

otherwise diminishing their roles.

              [58]        Based on the aforementioned, I allege that Respondents have

discriminated against me because of my disability (including history of and regarded as) in

violation of the Americans with Disabilities Act, as amended, 42 U.S.C. §12101, et seq., the

Pennsylvania Human Relations Act, as amended, 43 P.S. § 951, et seq. (“PHRA”), and the

Philadelphia Fair Practices Ordinance, Phila. Code § 9-1101, et seq. (“PFPO”).

        4.         The allegations in Paragraph 3 hereof constitute unlawful discriminatory and

retaliatory practices in violation of:

               X          Pennsylvania Human Relations Act (Act of October 27, 1955, P.L. 744, as

              amended) Section 5 Subsection(s):     (a); (d)__

              ____        Section 5.1 Subsection(s) _____________________________

              ____        Section 5.2 Subsection(s) _____________________________

              ____        Pennsylvania Fair Educational Opportunities Act (Act of July 17, 1961,

              P.L. 766, as amended) Section 4 Subsection(s) _____________________________

        5.         Other action based upon the aforesaid allegations has been instituted by the

Complainant in any court or before any other commission within the Commonwealth of

Pennsylvania as follows:
 Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 32 of 37




      X          This charge will be referred to the EEOC for the purpose of dual filing.

6.        The Complainant seeks that Respondents be required to:

     (a) Make the Complainant whole.

     (b) Eliminate all unlawful discriminatory and retaliatory practice(s) and procedure(s).

     (c) Remedy the discriminatory and retaliatory effect of past practice(s) and

          procedure(s).

     (d) Take further affirmative action necessary and appropriate to remedy the violation

          complained of herein.

     (e) Provide such further relief as the Commission deems necessary and appropriate.
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 33 of 37
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 34 of 37




                 Exhibit “2”
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 35 of 37
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 36 of 37
Case 2:21-cv-03965-TJS Document 1 Filed 09/03/21 Page 37 of 37
